NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Katherine Mackenzie on September 7, 2022.
The application has been amended as follows: 
ALLOW claims 40, 42-59 and 65-66.
Cancel claims 60 and 62-64.
Reasons for Allowance
The claimed invention is drawn to compounds of Formula (I) and compositions thereof.  The closest prior art is considered to be O’Neill et al (WO 2016/131098) which teach structurally related compounds which similarly function as modulators of NLRP3.  The following exemplified compound taught by O’Neill et al is representative of the closest structurally related species disclosed therein:  
    PNG
    media_image1.png
    126
    207
    media_image1.png
    Greyscale
(Page 230), which differs from the instantly claimed compounds at the position identified as R1 in the instant claims.  However, it would not have been obvious to modify the compounds of O’Neill et al to arrive at the instantly claimed compounds wherein R1 is 
    PNG
    media_image2.png
    132
    454
    media_image2.png
    Greyscale
.  As such, the claims are free of the art and non-obvious.  And since the claims contain written support and are enabled, the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611